Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

  156796                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 156796
                                                                   COA: 332966
                                                                   Wayne CC: 15-009334-FC
  JEFFREY ALEXANDER HOGAN,
            Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the October 17, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 2, 2018
           a0924
                                                                              Clerk